Citation Nr: 0012136	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  94-41 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for tendonitis of the right elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active service from June 1967 to June 1970, 
and from July 1983 to August 1992.  This matter comes to the 
Board of Veterans' Appeals (Board) from a February 1993 
rating decision of the Department of Veterans Affairs (VA) 
Houston Regional Office (RO), which, inter alia, denied 
service connection for an acquired psychiatric disorder and 
granted service connection for tendonitis of the right elbow, 
assigning it a noncompensable rating, effective August 2, 
1992.  

In November 1996, the Board remanded the matter for 
additional development of the evidence.  While the matter was 
in remand status, by January 1999 rating decision, the RO 
increased the rating for tendonitis of the right elbow to 10 
percent, effective August 2, 1992.  Although the RO indicated 
that the assignment of a 10 percent rating represented a 
"full grant of benefits sought on appeal," the U.S. Court 
of Veterans Appeals (Court) has held that on a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law.  Thus, a 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).  In this case, the 
Board observes that a higher disability rating is available 
under the rating criteria for tendonitis of the elbow.  
Additionally, there is no indication of record that the 
veteran wishes to withdraw his appeal.  In fact, in April 
2000 written arguments, his representative indicated that the 
veteran was not satisfied with the 10 percent rating.  In 
view of the foregoing, the issue of entitlement to an initial 
rating in excess of 10 percent for tendonitis of the right 
elbow remains in appellate status.  


REMAND

As noted above, this matter was remanded in November 1996 for 
additional development of the evidence.  The Court has held 
that a remand confers on the veteran, as a matter of law, the 
right to compliance with the terms of the remand, and imposes 
on VA a concomitant duty to ensure compliance with the terms 
of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The record indicates that the development requested 
by the Board in November 1996 has not been completed.  Here, 
it is noted that the veteran's representative has recognized 
this fact and has requested a remand for corrective action.  
Regrettably, therefore, the issues on appeal must again be 
remanded to ensure compliance with the Board's November 1996 
remand directives.

Under applicable criteria, when PTSD is claimed as a result 
of combat stressors, there must be a specific finding of fact 
of whether the veteran was engaged in combat and, if so, 
whether the claimed stressors are related to combat.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  In this case, the veteran's DD Form 214 indicates 
that he served in Vietnam during his first period of service 
and was awarded the Bronze Star Medal.  During his second 
period of service, he was awarded the Kuwait Liberation 
Medal.  He has claimed that he experienced traumatic events 
during both periods of service.

At the time of the November 1996 remand, the Board noted that 
the RO had not yet made a determination as to the veteran's 
combat status, or, in the alternative, attempted to verify 
his claimed combat stressors.  Therefore, it was determined 
that a remand was necessary for these actions, in light of 
the medical evidence of record showing a diagnosis of PTSD.

In February 1998, the RO contacted the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
U.S. Army & Joint Services Environmental Support Group (ESG)) 
and requested verification of the veteran's claimed stressors 
and additional information to help determine the veteran's 
combat status.  The USASCRUR has not yet responded and the RO 
indicated that another request would be sent.  It does not 
appear that this action has been taken, nor has the RO made a 
determination as to the veteran's combat status.  

In addition, the Board observes that, pursuant to its remand, 
the RO made an additional attempt to obtain the veteran's 
service personnel records, as well as records from the mental 
hygiene clinic at Fort Hood.  In May 1998, the Army Reserve 
Personnel Center indicated that they had no records on file 
pertaining to the veteran.  Since the RO conducted this 
additional development, the U.S. Court of Appeals for the 
Federal Circuit issued a decision holding that there is a 
breach of the duty to assist where VA fails to obtain 
pertinent service medical records specifically requested by 
the claimant and fails to provide notice explaining the 
deficiency.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
Tetro v. West, 13 Vet. App. 404 (2000).  It does not appear 
that the veteran has received notice explaining the 
deficiency, as required by the Federal Circuit's decision in 
Hayre.  

It is also noted that that the medical evidence of record at 
the time of the November 1996 remand included a December 1992 
VA medical examination report showing no psychiatric 
disability; a January 1994 Persian Gulf Registry examination 
report showing a diagnosis of PTSD, and a March 1994 addendum 
showing a diagnosis of PTSD, cannot rule out malingering; and 
a December 1994 VA psychiatric examination report in which 
the examiner indicated that the "diagnosis appears more 
consistent with an affective disorder," specifically major 
depression.  The examiner stated that it was "difficult to 
make any diagnostic impression in this veteran" and offered 
no opinion with respect to the etiology or likely date of 
onset of the veteran's major depression. 

In view of the conflicting medical evidence of record, by 
November 1996 remand, the Board directed the RO to arrange 
for a VA psychiatric examination to determine the diagnoses 
of all of the veteran's current psychiatric disorders and a 
medical opinion as to the etiology and likely date of onset 
of each psychiatric disorder noted.  In December 1998, the 
veteran was afforded a VA psychiatric examination at which 
the examiner diagnosed anxiety disorder.  However, an opinion 
regarding the etiology and likely date of onset of this 
disability was not offered, as requested.  Thus, corrective 
action in this respect is necessary.

As to the issue of an increased rating for tendonitis, the 
Board notes that the veteran was afforded a VA orthopedic 
examination in November 1998.  The examiner provided 
commentary on the functional limitation produced by the 
veteran's disability, as requested.  Based on the result of 
the examination, by January 1999 rating decision, the RO 
increased the rating for tendonitis of the right elbow to 10 
percent and erroneously concluded that its action represented 
a "full grant of benefits sought on appeal."  Apparently in 
reliance on that conclusion, the RO did not issue a 
Supplemental Statement of the Case (SSOC) addressing the 
evidence obtained pursuant to the November 1996 remand.  The 
failure to issue a SSOC regarding the foregoing matter 
created a procedural defect which requires a remand under 38 
C.F.R. § 19.9 (1999).  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Under the circumstances of this case, to ensure the veteran 
every measure of due process, further efforts should be taken 
to complete the November 1996 remand development, and the 
case is again REMANDED for the following action:

1.  The RO should review the claims file 
for the purpose of entering an 
adjudicative determination as to whether 
the veteran served in combat with the 
enemy.  In reaching this determination, 
the RO should specifically reference VA 
O.G.C. Prec. Op. No. 12-99 (Oct. 18, 
1999), 65 Fed. Reg. 6,256 (Feb. 8, 2000).  
If the RO determines that the veteran did 
not serve in combat with the enemy, the 
RO should attempt to corroborate the 
veteran's claimed combat action/stressful 
experiences in service through all 
appropriate means, to include contacting 
the USASCRUR.  

2.  The RO should then prepare a report 
detailing the nature of any combat action 
(to which a purported stressor is 
related) and/or specific stressful 
experience(s) established by the record.  
If none is established, the RO should so 
indicate in the report.

3.  Then, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the diagnoses of all of the 
veteran's current psychiatric disorders.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The RO 
should notify the examiner that only 
those stressful service events outlined 
in its report (if any) may be considered 
for the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examination report should 
reflect a review of pertinent material in 
the claims folder.  The examiner should 
integrate earlier psychiatric findings 
and diagnoses with current findings to 
describe the veteran's current 
psychiatric status with specificity.  If 
PTSD is diagnosed, the examiner should 
specify (1) the factors relied upon to 
support the diagnosis; (2) the specific 
stressor(s) prompting the diagnosis; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
any in-service stressors.  If another 
psychiatric diagnosis is deemed 
appropriate, the examiner should be 
requested to provide an opinion as to the 
etiology and likely date of onset of each 
psychiatric disorder noted.  

4.  Then, the RO should carefully review 
the examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
Stegall, supra.  

5.  On completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the case should 
be reviewed by the RO.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided a SSOC and an opportunity to 
respond.  The SSOC should include all 
appropriate legal citations, as well as 
reasons and bases for the denial of a 
rating in excess of 10 percent for right 
elbow tendonitis.  Also, in the SSOC, the 
RO should notify the claimant that VA is 
unable to obtain his service personnel 
records and records from the mental 
hygiene clinic at Fort Hood.

The case should then be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



 

